                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,

                       Plaintiff,                  :   Case No. 2:19-cr-125

       - vs -                                          Judge Sarah D. Morrison

ELDON DRAPER,
                                                   :
                       Defendant.


                                    OPINION AND ORDER

       This matter is before the Court for consideration of Defendant Eldon Draper’s Second

Motion to Suppress Evidence Obtained from an Unlawful Search and Seizure (ECF No. 58), and

the Government’s Response in Opposition (ECF No. 59). Defendant also renews his request for

an evidentiary hearing.

       On November 27, 2019, this Court denied Defendant’s First Motion to Suppress

Evidence Obtained from an Unlawful Search and Seizure (ECF No. 53). However, because

Defendant appeared to be signaling a request for a Franks hearing based on what may have been

captured in an interview of Defendant that had not yet been made available to the defense at that

time, the Court granted Defendant leave to file a second motion, if warranted, “based on that

limited issue.” (Id. at p. 11) (emphasis added).

       Instead, on December 16, Defendant filed a second motion to suppress evidence, which

raises three arguments already ruled on by this Court in its November 27 Opinion: Detective

Laurie Carney acted with reckless disregard for the truth by including a statement by Whitney

Cousins in the search warrant affidavit and not interviewing Raymond Smith or Defendant’s


                                                   1
neighbors, failure to include Ms. Cousins’ prior criminal history in the search warrant affidavit

was a material omission, and Detective Carney failed to comply with Federal Rule of Criminal

Procedure 41 in executing the search warrant. The Court is not going to spend time repeating

itself. Defendant is referred to the Court’s prior Opinion (ECF No. 53) for a reminder on how

those issues were resolved.

       Finally, while Defendant’s second motion now provides that Defendant “had ingested

multiple alcoholic drinks and taken a sleeping pill” in his recitation of the factual history (ECF

No. 58, at p. 4), Defendant makes no attempt to articulate any argument as to why this “new

information” requires the Court suppress the search warrant.

       For the foregoing reasons, the Court DENIES Defendant’s Second Motion to Suppress

and the renewed request for an evidentiary hearing. (ECF No. 58).

       IT IS SO ORDERED.



                                                      /s/ Sarah D. Morrison
                                                      SARAH D. MORRISON
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
